DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1-5 is/are currently under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenker et al. (USPN 2014/0343538)
	Regarding claim 1, Lenker et al. discloses a method of steering a guidewire into a body lumen, tissue, or cavity of mammalian body comprising the steps of: inserting the guidewire into the body lumen, tissue, or cavity and routing the guidewire to a target site, wherein the guidewire is substantially straight and uncurved ([0037]-[0039], figures 1-9), wherein the guidewire comprises an inner tube formed into at least one control rod at its distal end, an outer tube, a bendable region near a distal end of the guidewire and a hub that comprises a control element at a proximal end on the guidewire ([0042], [0046], [0057]); deflecting the bendable region near the distal end of the guidewire into a curve, wherein the deflecting step is performed by application of force by the control element on the proximal end of the guidewire ([0031],[0036], [0092]); removing the hub of the guidewire; and advancing a catheter over the curved guidewire to the target site by way of a lumen in the catheter or dilator comprised by the catheter ([0036]-[0037]).
Regarding claim 2, Lenker et al. discloses removal of the hub from the guidewire results in control forces being removed from the guidewire ([0064], [0095]).
	Regarding claim 3, Lenker et al. discloses removal of the hub from the guidewire results in control forces being maintained within the guidewire such that the curve is approximately maintained ([0042], [0046]).
	Regarding claim 4, Lenker et al. discloses a side of the catheter is releasably affixed to the guidewire and the catheter is slidably routed beside the guidewire to the target site. ([0044]-[0046]).
	Regarding claim 5, Lenker et al. discloses the step of locking the guidewire such that when the hub is removed, the curve of the guidewire is maintained ([0051]-[0055]).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARJAN FARDANESH/Primary Examiner, Art Unit 3791